Citation Nr: 1524998	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  12-22 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for human papilloma virus (HPV).

2.  Entitlement to an initial rating in excess of 30 percent for adjustment disorder with mixed anxiety and depressed mood.

3.  Entitlement to an initial compensable rating for left knee patellofemoral syndrome.

4.  Entitlement to an initial compensable rating for right knee patellofemoral syndrome.

5.  Entitlement to an initial compensable rating for sinusitis.

6.  Entitlement to an initial compensable rating for migraine headaches.

7.  Entitlement to an initial rating in excess of 10 percent for thoracic strain.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from June 1995 to November 2003; from September 2005 to June 2010; from November 2011 to May 2012; from December 2012 to March 2013; from April 2013 to September 2013; and from February 2014 to August 2014.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction currently resides with the RO in Honolulu, Hawaii. 

The Board notes that the September 2010 rating decision incorrectly reported that service connection for HPV had been established and a noncompensable rating had been assigned.  However, further reading of the rating decision shows that service connection for HPV had been denied.  Moreover, in a May 2012 statement of the case (SOC), the RO correctly phrased the issue on appeal as service connection for HPV and informed the Veteran that she had erroneously been informed that service connection had been granted for this condition.  Both the September 2010 rating decision and the May 2012 SOC informed the Veteran of the reason(s) that service connection had been denied for this condition.  Accordingly, the Board finds that the issue is properly characterized on appeal as a claim for service connection for HPV.   

The Veteran provided testimony at a February 2015 videoconference hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that additional evidentiary development is needed before rendering decisions on the merits of the claims.

Service Connection for HPV

The Veteran's service treatment records show that in 2007, she was treated for HPV.  

On VA examination in June 2010, the examiner noted a history of human papilloma virus with no current pathology.  

The RO denied the claim on the basis that there was no evidence of a current disability.  In her July 2012 VA Form 9, however, the Veteran indicated that she recently had a "breakout" from HPV.

In light of the Veteran's contentions, the Board finds that the Veteran should be afforded further VA examination and opinion.

Increased Ratings for Adjustment Disorder, Both Knees, Sinusitis and Migraine Headaches

With respect to the claims for higher ratings for adjustment disorder, right and left knee disabilities, sinusitis and migraine headaches, through written statement and hearing testimony, the Veteran has stated that the disabilities have worsened since she was last examined in May 2010 and May 2012.  As worsening symptomatology has been described since the last VA examinations, the Veteran should be afforded new VA examinations to determine the current nature and severity of her service-connected adjustment disorder, right and left knee patellofemoral syndrome, sinusitis and migraine headaches.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Increased Rating for Thoracic Strain

The Board notes that Disability Benefits Questionnaire (DBQ) of the spine dated in April 2014 with an addendum opinion dated in May 2014, have been associated with the record since the RO last issued an SOC in May 2012 with respect to the spine.  There is no waiver of agency of original jurisdiction (AOJ) consideration of this evidence in the first instance.  Therefore, the Board finds that that a remand is warranted so that the AOJ considers this additional evidence with respect to the thoracic spine disability claim on appeal.   38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA gynecological examination to determine the nature and etiology of her claimed HPV.  The RO should send the Veteran's claims file and a copy of this REMAND to the examiner for review, and the report should reflect that such review occurred.  All necessary tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should clearly identify all current gynecological disorders, to include HPV or any other disorder related to HPV.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that the disability is medically-related to an in-service injury or disease, to include the in-service diagnosis of HPV.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examination cannot provide an opinion without resorting to mere speculation, such should be stated along with rationale for that conclusion.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of her service- connected adjustment disorder with mixed anxiety and depressed mood.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file must be made available to and reviewed by the examiner.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. 

The Veteran's subjective complaints should be addressed, and all opinions must be supported by a complete rationale.

3.  Schedule the Veteran for an appropriate VA orthopedic examination to ascertain the severity of the Veteran's current right knee and left knee disabilities.  The entire claims file must be made available to and reviewed by the examiner.

The examiner must clarify the current severity of the Veteran's right knee and left knee disabilities, to include current range of motion findings, whether there is x-ray confirmation of arthritis, whether there is objective evidence of instability of the knee joint, locking, effusion, subluxation, or any other manifestation. 

The examiner is to discuss any associated limitation of motion, favorable ankylosis, and unfavorable ankylosis of the right and left knees.  In addition, the examiner is to discuss whether the Veteran's right and left knee disabilities exhibit weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disabilities.  If feasible, this determination must be expressed in terms of the degree of additional range of motion lost.  The examiner must express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his right and left knees repeatedly over a period of time.  The Veteran's subjective complaints should be addressed, and all opinions must be supported by a complete rationale.

4.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of her service-connected sinusitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file must be made available to and reviewed by the examiner.  The examiner should report all signs and symptoms necessary for rating the Veteran's sinusitis under the applicable rating criteria, 38 C.F.R. § 4.97, Diagnostic Code 6513.  The Veteran's subjective complaints should be addressed, and all opinions must be supported by a complete rationale.

5.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of her service-connected migraine headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file must be made available to and reviewed by the examiner.  The examiner should report all signs and symptoms necessary for rating the Veteran's migraine headaches under the applicable rating criteria, 38 C.F.R. § 4.97, Diagnostic Code 8100.  The Veteran's subjective complaints should be addressed, and all opinions must be supported by a complete rationale.

6.  Readjudicate the claims on the merits.  In particular, with respect to the thoracic strain disability on appeal, consideration must be given to the DBQ of the spine dated in April 2014 with an addendum opinion dated in May 2014.  If the benefits sought are not granted, provide the Veteran and his representative with a Statement of the Case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




